Case 3:20-cv-12793-RHC-RSW ECF No. 63, PageID.1243 Filed 05/24/21 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

THOMAS BALTUSAITIS, et. al.

       Plaintiffs,                                   Case No. 3:20-cv-12793-RHC-RSW
                                                     Hon. Robert H. Cleland
vs.                                                  Mag. Judge R. Stephen Whalen

INTERNATIONAL UNION UNITED
AUTOMOBILE, AEROSPACE AND
AGRICULTURE IMPLEMENT
WORKERS OF AMERICA, et. al.,

      Defendants.
____________________________________________________________________________

 STIPULATED FURTHER EXTENSION OF TIME FOR FILING RESPONSE TO COMPLAINT
                     BY DEFENDANT DENNIS WILLIAMS

       Plaintiffs Thomas Baltusaitis, et. al. (“Plaintiffs”) and Defendant Dennis Williams

(“Williams”) agree to an Order that further extends the time for Williams to answer or otherwise

respond to Plaintiffs’ Amended Complaint (“Response”) from the current date of May 24, 2021 to

the date that is fourteen (14) days after the Court rules on the pending Motions to Dismiss

(Docket Nos. 37 and 42) (“the Pending Motions”), to the extent that Williams’

jonders/concurrences in the Pending Motions (Docket Nos. 52 and 53) do not constitute

Williams’s Response. The extension is intended to avoid the need for Williams to file additional

pleadings, and therefore expend additional legal and judicial resources, before the Court rules

on the Pending Motions.

       A proposed Order accompanies this Stipulation as Exhibit 1.
Case 3:20-cv-12793-RHC-RSW ECF No. 63, PageID.1244 Filed 05/24/21 Page 2 of 4



Dated: May 21, 2021

By:     /S/ Kenneth Myers                             By:    /S/ Bryan Marcus
       _____________________________                  ___________________________________
       Kenneth D. Myers [0053655- Ohio)               Harold Fried P13711
       6100 Oak Tree Dr., Suite 200                   Bryan Marcus P47125 (Of Counsel)
       Cleveland, OH 44131                            150 W. 2nd, Suite 150
       (216) 241-3900                                 Royal Oak, MI 48067
       Email: Kdmy@aol.com                            (248) 320-1071 - direct
       Attorneys for Plaintiff                        Bmarcus.x@Gmai..com
                                                      Attorneys for Defendant Dennis Williams


                                   CERTIFICATE OF SERVICE

       The undersigned states that he served a copy of the present document on counsel of

record by filing it with the Court’s electronic filing service system on May 21, 2021.


Dated: May 21, 2021                                   FRIED SAPERSTEIN SAKWA, PC

                                                      /S/ Bryan Marcus
                                                      ___________________________________
                                                      Harold Fried P13711
                                                      Bryan Marcus P47125 (Of Counsel)
                                                      150 W. 2nd, Suite 150
                                                      Royal Oak, MI 48067
                                                      (248) 320-1071 - direct
                                                      Bmarcus.x@Gmail.com
                                                      Attorneys for Defendant Dennis Williams
Case 3:20-cv-12793-RHC-RSW ECF No. 63, PageID.1245 Filed 05/24/21 Page 3 of 4



                                  EXHIBIT 1
Case 3:20-cv-12793-RHC-RSW ECF No. 63, PageID.1246 Filed 05/24/21 Page 4 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

THOMAS BALTUSAITIS, et. al.

       Plaintiffs,                                 Case No. 3:20-cv-12793-RHC-RSW
                                                   Hon. Robert H. Cleland
vs.                                                Mag. Judge R. Stephen Whalen

INTERNATIONAL UNION UNITED
AUTOMOBILE, AEROSPACE AND
AGRICULTURE IMPLEMENT
WORKERS OF AMERICA, et. al.,

      Defendants.
____________________________________________________________________________

 STIPULATED ORDER FOR FURTHER EXTENSION OF TIME FOR FILING RESPONSE TO
               COMPLAINT BY DEFENDANT DENNIS WILLIAMS

       IT IS SO ORDERED that Defendant Dennis Williams shall be granted an extension of

time to answer or otherwise respond to Plaintiff’s Amended Complaint by the fourteenth (14th)

day after the Court rules on the pending Motions To Dismiss (Docket Nos. 37 and 42).
